Citation Nr: 1602607	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  11-15 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Crohn's disease.  

2.  Entitlement to service connection for Crohn's disease.

3.  Continued entitlement to compensation for headaches and occipital neuralgia with neck pain, residuals of removal of eosinophilic granuloma of the right skull.

4.  Evaluation of headaches as a residual of removal of eosinophilic granuloma of the right skull, currently evaluated as 30 percent disabling.

5.  Evaluation of occipital neuralgia with cervical strain (previously considered as neck pain) as a residual of removal of eosinophilic granuloma of the right skull, currently evaluated as 10 percent disabling, to include the issue of whether a separate compensable rating is warranted for the occipital neuralgia.

6.  Evaluation of skull defect as residual of growth of the right parietal occipital region with scar (also claimed as scar on the right side of the head/hairless), currently evaluated as 10 percent disabling.

7.  Evaluation of gastroesophageal reflux disease (GERD), currently evaluated as 10 percent disabling.

8.  Entitlement to service connection for traumatic brain injury (TBI).

9.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  

10.  Entitlement to compensation under 38 U.S.C.A. § 1151 based on the theory of failure of the Oklahoma City Department of Veterans Affairs (VA) Medical Center (MC) to timely diagnose Crohn's disease prior to November 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1980 and from October 1981 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Effective March 30, 2009, the September 2009 rating decision discontinued the 30 percent rating for headaches and occipital neuralgia with neck pain, as residuals of removal of eosinophilic granuloma of the right skull.  It (1) replaced this rating with a 30 percent rating for headaches as a residual of removal of eosinophilic granuloma of the right skull and (2) assigned a separate 10 percent rating for occipital neuralgia with cervical strain (previously considered as neck pain) as a residual of removal of eosinophilic granuloma of the right skull.  Both of these ratings were effective March 30, 2009.  

The September 2009 rating decision also continued 10 percent ratings for (1) skull defect as residual of growth of the right parietal occipital region with scar and (2) GERD.

The September 2009 rating decision also found that new and material evidence had not been received to reopen claims of entitlement to service connection for PTSD and Crohn's disease.

The September 2009 rating decision also denied entitlement to service connection for TBI.

In August 2010, the Veteran filed a notice of disagreement with the discontinuation of the 30 percent rating for headaches and occipital neuralgia with neck pain.  Her notice of disagreement also objected to the disability ratings that were assigned for (1) headaches, (2) occipital neuralgia with cervical strain, (3) skull defect, and (4) GERD.  Her notice of disagreement also objected to the RO's failure to reopen the claims of entitlement to service connection for PTSD and Crohn's disease.  Her notice of disagreement also objected to the denial of service connection for TBI.  The Veteran was issued a statement of the case with respect to all of these issues in May 2011, and she filed a substantive appeal in June 2011.

In June 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been prepared and associated with the record.

Pursuant to 38 C.F.R. § 3.156(c)(3), if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  In the case at hand, the Veteran was originally denied entitlement to service connection for PTSD in May 2007.  Subsequent to that denial, a set of service personnel records were added to the claims file.  These records are potentially relevant to establishing one or more of the Veteran's claimed PTSD stressors in that they contain a "Classified Information Nondisclosure Agreement."  Due to the relevant, newly submitted service personnel records that were associated with the claims file following the May 2007 rating decision, the Board must consider the PTSD claim on a de novo basis, as opposed to determining whether new and material evidence has been received to reopen the previously denied claim.  38 C.F.R. § 3.156(c) (2015).  

The Board has expanded the issue of entitlement to service connection for PTSD to more broadly include entitlement to service connection for an acquired psychiatric disability pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

Aside from the question of whether new and material evidence has been received to reopen the claim of entitlement to service connection for Crohn's disease, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In a May 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for Crohn's disease, but she neither appealed nor submitted new and material evidence within one year of the notification of this decision.

2.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the May 2007 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for Crohn's disease.


CONCLUSION OF LAW

New and material evidence has been added to the record since the May 2007 rating decision; thus, the claim of entitlement to service connection for Crohn's disease is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In light of the favorable decision herein with respect to whether new and material evidence has been received to reopen the claim of entitlement to service connection for Crohn's disease, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

II.  New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2015).

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's claim of entitlement to service connection for Crohn's disease was denied by the RO in May 2007 because Crohn's disease neither occurred in nor was caused by service.  It noted that service treatment records are negative for Crohn's disease.  It also found that there was no evidence linking Crohn's disease to a service-connected disability, including GERD.

Of record at the time of the RO decision were the Veteran's service treatment records, VA medical records, reports from VA examinations that had occurred as of that time, as well as private records that did not pertain to her claimed Crohn's disease.  Also of record were her contentions, as expressed in a January 2007 letter, that her Crohn's disease was manifested by stomach and intestinal pain.  The VA medical records largely reflected that the Veteran began seeking treatment for symptoms that were later attributed to Crohn's disease in 2005, and that she was diagnosed with Crohn's disease in November 2006.  The Veteran was notified of this decision in May 2007, and she neither filed a notice of disagreement nor submitted new and material evidence within one year of this notice.  Therefore, this decision became final, and she must submit new and material evidence to reopen it.

Since the May 2007 rating decision, the Veteran has submitted an April 2011 personal statement in which she reported that she has had symptoms of Crohn's disease since the early 1980s.  She noted that GERD, for which she is service-connected, is a key symptom of Crohn's disease.  She noted that medical records from the rest of her military career are filled with reports of her being treated for symptoms related to Crohn's disease.  She noted that some such symptoms were "Gastro Reflux, unexplained weight lost, constant diarrhea, vomiting, infections in other internal organs which has been happening for over 30 years."  

This statement is new in that testimony to this effect was not of record at the time of the May 2007 denial.  It is material in that it consists of the Veteran's own competent testimony that she has been experiencing symptoms associated with Crohn's disease continuously since the early 1980s, at which time she was in service.

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for Crohn's disease.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for Crohn's disease is reopened; to this extent, the benefit sought on appeal is granted.
REMAND

I.  Crohn's Disease Service Connection and 38 U.S.C. § 1151 Claims

A.  Service Connection for Crohn's Disease

Having reopened the claim of entitlement to service connection for Crohn's disease, the Board finds that a remand for further development is warranted before this claim may be decided on the merits.  As noted above, new evidence raises a reasonable possibility of substantiating the claim if, when considered with the old evidence, it at least triggers the Secretary's duty to assist by providing a medical opinion.  Shade, supra.  In the case at hand, the Veteran has provided assertions of in-service symptomatology and continuity of symptomatology since service.  

Even though a VA examination and etiology opinion were obtained in connection with the Veteran's original service connection claim in April 2007, the Board finds that there are multiple deficiencies with this report that render a new opinion necessary.   First, the Board observes that this examination did not address the specific indications of Crohn's disease in service.  Specifically, a July 1978 service treatment record notes that the Veteran has a two-week history of intermittent right lower quadrant cramping-type pain that has become more severe in the last three days.  She had "a past history of what could be spastic bowel trouble [with] cramps, belching, flatus, etc."  Examination revealed diffuse tenderness in the right lower quadrant.  It was noted that, "[w]ith nl. WBC & past hx my feeling is that this is probably bowel irritability and/or inflammation is Crohn's (but unusual not to have diarrhea)."  Another July 1978 service treatment record notes an assessment that includes "consider ... irritable bowel syndrome [and] ileocolitis."  (These records also suggested the possibility that the Veteran may be experiencing complications of a pregnancy, but testing indicated that the Veteran was not pregnant.)  

Second, separate from any indications of Crohn's disease in particular, the Board notes that the April 2007 VA examination report at least implies that the Veteran's history of pertinent symptoms began in November 2006, specifically noting in particular that there is no history of any abdominal pain.  As indicated above, however, the Veteran's service treatment records as described above indicate that she was having abdominal pain in service.  In addition, she sought treatment in June 1974 for abdominal pain with constipation and an impression of irritable colon syndrome was given.  A September 1974 record indicates the Veteran was treated for what was thought to be cramping due to an intrauterine device that she had had for four years.  A June 1975 record notes that the Veteran had pain in her stomach and an assessment of "[a]nxiety related problem which [the Veteran] does not deny."  She received treatment for abdominal pain that was assessed as probably being gas pain in August 1975.  The Veteran reported on a June 1980 separation medical history report that she has a history of, or current, stomach and intestinal trouble that were noted to be secondary to anxiety.  An October 1982 service treatment record reflects that the Veteran sought treatment for "Abdominal pain probable [secondary to] gas/constipation."

Third, the Board notes that the April 2007 VA examination report only includes an opinion on whether the Veteran's Crohn's disease was incurred secondary to her service-connected GERD.  There is no direct service connection opinion of record.  In light of the above, the Board finds that the duty to assist by providing a medical opinion is triggered in this case.    


B.  38 U.S.C. § 1151 Benefits for Crohn's Disease

The Veteran has also sought compensation for Crohn's disease pursuant to 38 U.S.C. § 1151.  In a January 2007 personal statement, the Veteran reported that "because the VA doctors failed to diagnosis [sic] my having Crohn's early enough, I've been informed that my surgery was unsuccessful in putting the Crohn's into remission.  Thereby, creating more future medical problems for me."  She provided a detailed description of her contentions in statements dated in January 2007 and April 2011, noting in the April 2011 statement that she had to have emergency surgery to remove "a large part" of her small intestine during a visit to the emergency room at "SMC Sparks Medical Center in Fort Smith, Arkansas."   At the June 2015 Board hearing, the Veteran's accredited representative expressly stated that the Veteran is seeking 38 U.S.C. § 1151 benefits based on a "failure to diagnose" theory of entitlement.  

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Under 38 U.S.C.A. § 1151, there must be a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on part of VA or evidence of an event not reasonably foreseeable in order to establish entitlement to compensation.

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death. Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 361(c)(1).

Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, there must be evidence showing either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of the veteran and his representative in compliance with 38 C.F.R. § 17.32.

Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Thus, in order to establish entitlement to compensation under 38 U.S.C.A. § 1151, there must be (1) evidence of additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, and (2) a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on part of VA or evidence of an event not reasonably foreseeable in order to establish entitlement to compensation.

On remand, the AOJ should obtain the Veteran's records from Sparks Regional Medical Center in Fort Smith, Arkansas, to include any records generated in connection with her November 2006 emergency room treatment and surgery.

In addition, the AOJ should schedule the Veteran for an examination and obtain an opinion with respect to this theory of entitlement to compensation for Crohn's disease.

II.  Disability Rating Claims

The Veteran has also claimed entitlement to increased ratings for headaches, occipital neuralgia with cervical strain, a skull defect, and GERD.  The Board notes that the Veteran was last examined in connection with any of her increased rating claims in May 2009.  The Board further notes that the Veteran's hearing testimony indicates that each of these disabilities may have undergone a material change since her most recent examinations.  

With respect to the headaches claim, the Veteran testified at her Board hearing that, since her May 2009 VA examination, her headaches have worsened to the point where she jerks at night and cannot sleep.  

With respect to the occipital neuralgia with cervical strain claim, she also reported that the nerve will tighten up and it affects her neck muscles.  She testified that she can differentiate between the pain caused by the occipital neuralgia and that caused by the cervical strain, in that the cervical strain pain travels down her spine.  The current rating criteria that are applied to this particular issue compensate the Veteran for cervical strain based on 38 C.F.R. § 4.71a, Diagnostic Code 5237, while the headaches rating is assigned for migraine headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  It does not appear that the Veteran's occipital neuralgia itself has been assigned a rating under the applicable rating criteria for Diseases of the Cranial Nerves under 38 C.F.R. § 4.124a, Diagnostic Code 8205.  On remand, the RO should consider whether it is appropriate to assign a separate rating for occipital neuralgia.  

With respect to the skull defect, the Veteran testified that she can distinguish the pain from her headaches from that of her skull defect.  The Board notes that the Veteran's skull defect is currently rated under 38 C.F.R. § 4.72, Diagnostic Code 5296 for loss of part of the skull, both inner and outer tables.  This diagnostic code assigns ratings based on the size of the loss and whether there is brain hernia, and directs that intracranial complications be rated separately.  Given that the Veteran's testimony suggests that she experiences pain related to her skull defect that is separate from the headache pain, the Board finds it necessary to remand this claim for determination of whether an increased or separate rating is warranted for brain hernia and/or intracranial complications.   

The Board further notes that the current skull defect rating involves contemplation of a scar on the Veteran's head, which is currently rated as noncompensably disabling.  On remand, the RO should consider whether a separate compensable rating is warranted for the scar.  

With respect to her GERD claim, the Veteran testified that she sometimes has difficulty swallowing and that she sometimes vomits.  She also described the difficulties she has with burning pain in her stomach, esophagus, and throat.  The Board finds it necessary to remand all of the increased rating claims for new examinations, as the above evidence indicates that each of these disabilities may have undergone a material change since her most recent examinations.  In light of the above, the Board will remand the claims of entitlement to increased ratings for headaches, occipital neuralgia with cervical strain, skull defect, and GERD.  

The Board notes that the Veteran's claim of continued entitlement to compensation for headaches and occipital neuralgia with neck pain, residuals of removal of eosinophilic granuloma of the right skull, is inextricably intertwined with the claims of entitlement to increased ratings for headaches and for occipital neuralgia with cervical strain, which are being remanded herein.  Therefore, the Board must defer adjudication of this claim until the development of the increased rating claims is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

III.  Acquired Psychiatric Disability Claim

With respect to the claim of entitlement to service connection for an acquired psychiatric disability, the Board notes that the Veteran's service treatment records include evidence of treatment for anxiety.  Furthermore, medical evidence suggests a possible relationship between the Veteran's anxiety and one or more of her service-connected physical disabilities.  For example, an October 1973 service treatment record notes that the Veteran was treated for nervousness/situational anxiety.  Records from April 1974 reflect that the Veteran was taken to the emergency room twice in one evening due to "[h]ysterical reaction after having a few drinks @ NCO club tonight."  She was treated and referred to the Mental Health Clinic for a possible drinking problem.  An October 1974 record reflects that the Veteran was seen at the Mental Health Clinic for "nervousness [that] is due to her job and she is wishing to crosstrain into a different field."  A March 1975 record reflects that the Veteran sought treatment for nervousness for the past three days.  It was felt her problems would benefit from mild sedation, and she was prescribed Valium.  Multiple June 1975 service treatment records note that the Veteran was treated for gastric upset secondary to anxiety.

A September 1975 Mental Health Clinic record notes that the Veteran was "Upset about the brake lines to her car being cut but why, at which time a death threat was also painted on the car."  She was "scared whoever did it might try again to harm her."  It was noted that the "OSI & local police [were] investigating."  She was found to have no mental disorder and was having a "[n]ormal reaction to difficult situation."  A notation from later that month reflects that that "situation that was upsetting her is clearing up.  Feeling much better."  

A June 1976 record notes that the Veteran has a "past [history] of situational anxiety due to a situation largely beyond her control." 

A June 1980 separation medical history report reflects that the Veteran reported a history of or current frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  She explained that she has stomach and intestinal problems secondary to anxiety.  The staff decided that the clinic would be unable to give her a letter to be crosstrained.

In addition to the above, the Veteran testified at her June 2015 Board hearing that her psychiatrist has told her that, with respect to her occipital neuralgia, "when that nerve starts acting up, it [affects] [her] mental capabilities."  She also testified that her headaches affect her mood on a daily basis.   

With respect to the PTSD claim, in particular, the Board considers the Veteran to have at least one verified stressor.  Specifically, the Board finds that the September 1975 service treatment record provides sufficient corroboration for an incident in which the Veteran was upset about her brake lines being cut and a death threat being painted on her car.  This incident and several others were described by the Veteran with specificity in a letter dated in April 2009 but that was not submitted to VA at the time that the United States Army Joint Services and Records Research Center (JSRRC) had made a Formal Finding of a lack of information required to corroborate stressor(s) associated with a claim for service connection for PTSD."  On remand, the AOJ should take appropriate measures to attempt to verify the stressors contained in that statement.  

In a June 2011 letter that has been accepted as her substantive appeal, the Veteran asked whether VA had "request[ed] the police reports that were filed in Belleville, IL in 1975-1977; in Dayton, OH, in 1981, 1984; or in Fort Smith, AR in 1994?"  She also noted that she "received counseling at the Muskogee, OK Regional Center in 1993 through 2005.  [She had] received PTSD counseling at the Fort Smith, AR, VA Clinic since 2006.  In fact [her] counselor and doctor both told [her] that no one from the VA Regional Office has ever request[ed] a copy of [her] records from them."  (It appears that the "Muskogee, OK Regional Center" may be the Muskogee Regional Medical Center, which is not a VA facility.)  The AOJ's development efforts should include taking the appropriate steps to obtain these records.

Regardless of whether any additional stressors are verified, the AOJ should schedule the Veteran for an appropriate examination to determine whether she has a current psychiatric disability that is due to any verified stressor or that is related to service or to a service-connected disability. 

The Board further notes that 38 C.F.R. § 3.304(f)(4) provides that, in cases of an in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

VA will not deny a claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Id.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.; see also VA Adjudication Procedure Manual, M21-1MR, IV.ii.1.D.14 and 15.

In the case at hand, notice in compliance with 38 C.F.R. § 3.304(f)(4) has not yet been sent to the Veteran.  On remand, such notice should be furnished.

VA should also obtain the Veteran's complete service personnel file and associate these records with the claims file.  (At the time of this remand, only a partial set of service personnel records have been requested and obtained.)

IV.  TBI Claim

The Board further finds it necessary to remand the claim of entitlement to service connection for a TBI, as it does not appear that the May 2009 VA TBI examination report considered the full extent of potential TBI manifestations, or that the examiner had considered the multiple head injuries that the Veteran received during service.  Review of the Veteran's service treatment records reveals that the Veteran suffered multiple documented head injuries during service.   

An August 1982 service treatment record reflects that the Veteran suffered a head injury when a bathroom stall door fell off of the hinge and hit her in the head.  Records from June and July 1976 reflect that the Veteran was suffering from headaches that "could ... be secondary to significant trauma to this area" and note that the Veteran reported having suffered head trauma approximately two years earlier.  January 1984 service treatment records reflect that the Veteran slipped on ice and hit her head on a car door.  A March 1984 service treatment record indicates that the Veteran had been seeing colored lights since the January 1984 injury.  An April 1975 service treatment record reflects that the Veteran was sent for a cervical spine examination after she fell and struck her head.  Service treatment records also reflect that the Veteran fell on stairs and hit the back of her head on a step in September 1986.  The May 2009 VA TBI examination report does not appear to consider the full extent of the Veteran's in-service head injuries.

Nor does the examiner appear to contemplate whether the Veteran's current psychiatric symptoms are related to her in-service head traumas.  Given that it is remanding the psychiatric disabilities claim for examination, the Board finds it appropriate to obtain an opinion with respect to whether any current psychiatric symptomatology may be related to one or more of the documented head injuries she suffered during service.

V.  Miscellaneous Additional Development

The Board notes that the most recent VA medical evidence of record was obtained in March 2011, which is almost five years ago.  The Veteran testified at her June 2015 Board hearing that she currently received treatment at the Outpatient Clinic in Fort Smith, Arkansas, and that she receives treatment at the VA Medical Center in Fayetteville, Arkansas, for "anything that's ... not minor."  Given that the Veteran has expressly identified receiving potentially relevant medical treatment, and that no medical records have been obtained on her behalf for several years, the Board finds it appropriate, while this case is on remand, to obtain her outstanding medical records.  

Finally, the Board notes that a VA medical record dated in January 2007 reflects that the Veteran has applied for benefits from the Social Security Administration (SSA).  On remand, these records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request any relevant records from that agency that pertain to any claim for benefits filed by the Veteran, to include copies of any examinations arranged by that agency, and any decisions rendered with respect to the Veteran.

2.  Obtain the Veteran's complete service personnel records and associate them with the record.  

3.  Obtain any outstanding VA medical records (including any that were created after VA last obtained the Veteran's records in March 2011) and associate these records with the claims file.  

In addition, obtain any PTSD counseling records from the VA Clinic at Fort Smith since 2006.

4.  Ask the Veteran to fill out the appropriate authorization to allow VA to obtain the private medical records from (a) Muskogee Regional Medical Center from 1993 through 2005 and from (b) Sparks Medical Center in Fort Smith, Arkansas, to include records from the Veteran's November 2006 emergency room visit and subsequent surgery. 

The Veteran should also be notified that she may submit these records herself.  After securing any necessary releases, request any identified records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

5.  The AMC should provide applicable VCAA notice, including notice regarding the information and evidence that is necessary to substantiate a claim for service connection based on personal assault in accordance with the requirements of 38 C.F.R. § 3.304(f)(4) and a claim for compensation under 38 U.S.C. § 1151.  The Veteran should be given the opportunity to submit evidence in response to this notice.

6.  Conduct all appropriate development to attempt to corroborate the Veteran's reported PTSD stressors.  See April 2009 letter.  The AOJ should ensure that documentation of any such steps is added to the claims file.  

7.  In regard to the June 2011 letter (substantive appeal) from the Veteran, request police reports from the following locations in connection with the Veteran's PTSD claim:

(a)  Belleville, Illinois, in 1975 to 1977; 

(b)  Dayton, Ohio, in 1981 to 1984; and

(c)  Fort Smith, Arkansas, in 1994.  

If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

8.  Following completion of the above, the Veteran should be scheduled for an appropriate examination to determine the nature and etiology of any current acquired psychiatric disability.  It is imperative that the claims file be made available to the examiner and reviewed.  The VA examiner should also be given a description of any stressors that are considered to have been verified.

A complete history should be elicited directly from the Veteran.  The examiner should review the record, to include service treatment and personnel records.

(a)  The examiner should report a multi-axial diagnosis pursuant to the DSM, identifying all current psychiatric disorders.  The examiner should expressly diagnose or rule out a PTSD diagnosis.  The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran currently suffers from PTSD or from another acquired psychiatric disability that is (1) causally related to any corroborated in-service stressor or any symptomatology noted in the service treatment records, or (2) caused by or aggravated by a service connected disability.

(b)  With respect to the Veteran's claimed sexual assaults, if such assaults are not otherwise verified, the examiner should identify any behavioral changes which indicate that it is at least as likely as not (a 50 percent or greater probability) that any claimed in-service sexual assault occurred.  The examiner should offer an opinion in accordance with the guidance set forth in 38 C.F.R. § 3.304(f)(3).  As to the opinions offered by the examiner, the examiner should clearly indicate whether or not the opinions are based on history furnished by the Veteran or, rather, on objective contemporaneous evidence in the claims file.

If the examiner concludes that a claimed sexual assault did take place, then the examiner should offer an opinion as to whether the Veteran currently suffers from PTSD or from another acquired psychiatric disability that is causally related to such an incident.

A complete rationale for any opinion is required.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

9.  Following completion of the first four instructions above, arrange for the Veteran to undergo VA examination by an appropriate examiner to determine the nature and etiology of the Veteran's claimed Crohn's disease, and to determine whether the Veteran suffered any additional disability due to the theory of VA failed to timely diagnose her Crohn's disease prior to her November 2006 visit to the emergency room at Sparks Regional Medical Center.

The file must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

(a)  With respect to the service connection claim, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that such disability first manifested in or was otherwise was caused by her military service.  In rendering this opinion, the examiner should expressly discuss the in-service indications of possible Crohn's disease, as described above in this remand, and the Veteran's lay reports of continuity of symptomatology since service.

(b)  With respect to the 38 U.S.C. § 1151 claim, the examiner should determine whether VA failed to timely diagnose the Veteran's Crohn's disease prior to her November 2006 visit to the emergency room at Sparks Regional Medical Center, and if so, whether such failure to timely diagnose the disease resulted in additional disability.  

If any additional disability is found, the examiner should determine whether such disability was the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA.

If any additional disability is found to be the result of any of the factors listed in the prior paragraph, the examiner should determine whether any such disability was the result of (i) carelessness, negligence, lack of proper skill, error in judgment, or (ii) a similar instance of fault on part of VA or evidence of an event not reasonably foreseeable.

A complete rationale for any opinion is required.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

10.  Following completion of the first four instructions above, arrange for the Veteran to undergo VA examination by an appropriate examiner to determine the nature and etiology of her claimed residuals of a TBI.  The file must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

The examiner should identify all residuals of TBI and should expressly determine whether any such residuals are due to any of the verified head injuries suffered by the Veteran in service.  Such head injuries are described in this remand, above.  

A complete rationale for any opinion is required.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

11.  Following completion of the first three instructions above, arrange for the Veteran to undergo a VA examination to determine the nature and extent of her headaches.  The Veteran's claims folder should be made available to the examiner, and the examiner is requested to review the claims folder in conjunction with the examination.  A complete history should be obtained from the Veteran.  Any tests or studies deemed necessary should be conducted, and all findings should be reported in detail.  

Does the Veteran currently have very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability?  Has there been any period of time since March 2008 during which the Veteran has had such symptoms and frequency?

Any opinions provided should be accompanied by a complete rationale.

12.  Following completion of the first three instructions above, arrange for the Veteran to undergo a VA examination to determine the severity of her occipital neuralgia with cervical strain.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should list the range of motion of the Veteran's cervical spine in all pertinent directions.  After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner should respond to each of the following inquiries:

(a)  Does the cervical spine exhibit weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability?  (If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms.)

(b)  Does pain significantly limit functional ability during flare-ups or when the cervical spine is used repeatedly over a period of time?  (These determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.)

(c)  The examiner should also describe the extent to which the Veteran's cervical spine disability interferes with her ability to work.

In addition, the Veteran should undergo appropriate examination to determine the severity of any neurologic involvement including occipital neuralgia.  The examiner should specifically identify the exact nerves that are affected and describe the severity of disability including any paralysis that is found.

All opinions should be supported with a full rationale.

13.  Following completion of the first three instructions above, arrange for the Veteran to undergo a VA examination to determine the severity of her skull defect.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should respond to each of the following inquiries:

(a)  Is the Veteran's skull defect characterized by brain hernia?

(b)  Are any intracranial complications from the Veteran's skull defect?  If so, please describe the nature and severity of any such complications.

All opinions should be supported with a full rationale.

14.  Following completion of the above, arrange for the Veteran to undergo a VA examination to determine the severity of the scar on her scalp.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  

Examination findings should be clearly reported to allow for application of VA's rating criteria for disfigurement of the head, face, and neck (Diagnostic Code 7800) and scarring (Diagnostic Codes 7804 and 7805).  The examiner should, in particular, identify the number of painful scars that are found.  All findings should be reported in detail.  

15.  Following completion of the first three instructions above, arrange for the Veteran to undergo a VA examination to determine the severity of her GERD.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner should respond to each of the following inquiries:

(a)  Is the Veteran's GERD manifested by symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health?

(b)  Is the Veteran's GERD manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health?

(c)  Is the Veteran's GERD manifested by two or more of the symptoms in (b), above, of less severity?

All opinions should be supported with a full rationale.

16.  After the development requested above has been completed, readjudicate the issues on appeal, including the issue of continued entitlement to compensation for headaches and occipital neuralgia with neck pain, residuals of removal of eosinophilic granuloma of the right skull.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


